DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, Claims 1-12 in the reply filed on June 7, 2022 is acknowledged.
Claims 13-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on June 7, 2022.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: Reference character “205” as disclosed in paragraphs 16, 17, 18, 20 of the specification as filed cannot be found in the drawings.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4-7 and 11 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Taylor (US 20200239196 - cited on IDS).
Regarding claim 1, Taylor teaches a packaged food product (see the abstract) comprising a container including at least one sidewall (figure 1, item 14) and a bottom wall (figure 1, item 18) which combine to define a storage area,.  
Regarding the limitation of, “said bottom wall having an integrally formed, tool portion” the claim does not provide any specificity as to a type of “tool portion” or a structure that is associated with the tool portion.  Taylor discloses that the base is a rigid base (see the abstract) and the base as shown in figure 8A-8C having a flattened bottom wall 18 can be construed as also serving as a “tool portion” because such a surface of the rigid base can clearly be used as some type of tool.  It is further noted that the corner of the base can also be construed as a tool integrally formed with the bottom wall and would have been capable of performing some function.
Taylor discloses that there is a food product retained within the storage area (see the abstract which discloses a sealed pet food container).  As shown in figures 8A-8C, the food product is in contact with the at least one sidewall, and the sidewall is configured to be deformable to reduce a volume of the storage area (see figure 8B).  
Regarding the limitation of, “the packaged food product is configured such that reducing the volume of the storage area can cause the food to exit the storage area for further processing with the tool portion” it is noted that this is seen to be an intended use limitation that the prior art structure would have been capable of performing.  That is, as shown in figure 8B, the food can be caused to exit the storage area, and is further capable of being processed by the tool portion 18.
Regarding claim 4, Taylor discloses that the container further includes a rim extending around the at least one sidewall (figure 8A, item 26) spaced from the bottom wall.
Regarding claim 5, the at least one sidewall tapers inward from the rim to the bottom wall, as shown in figure 8A.
Regarding claim 6, the at least one sidewall as disclosed by Taylor can be construed as being tapered, such as at figure 8A, item 26 and Figure 8C item 40.
Regarding claim 7, Taylor discloses a lid in contact with the rim (see figure e8A, 8C, item 12), with the lid sealing the storage area.
Regarding claim 11, Taylor discloses the food can be wet pet food (see the abstract) such as wet cat food (see paragraph 3).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Taylor (US 20200239196) in view of Coleman (US 20040089583) and Loden (US 7959346).
Claim 2 differs from Taylor in specifically reciting, “wherein the tool portion includes a plurality of spaced projections for use in breaking up and/or tenderizing the food product after the food product is removed from the storage area.”
It is noted however, that Coleman teaches pet food containers, similar to Taylor, but where the container can comprise a plurality of pyramid shaped projections on the bottom wall (see figure 2 and 3, item 21) where the pyramid shaped projections are desirably for resisting sliding or overturning of the container when a pet consumes the contents directly from the container (see paragraph 16).  
Both Taylor and Coleman are directed to sealed pet food packages.  To thus modify Taylor and to provide a plurality of pyramid projections on Taylor’s bottom wall would thus have been obvious to one having ordinary skill in the art, for the purpose of preventing sliding or overturning of the container when it was desirable for the animal to consume the contents directly from Taylor’s package.  
It is noted that since the claims are directed to the product, (and not the method of using the product), that the structure taught by the prior art provides motivation for arriving at the claimed structure, and therefore would have been capable of performing the intended use of breaking up and/or tenderizing the food portions after the food product is removed from the storage area.
It is noted that as Coleman teaches that the bowl is a molded bowl (see paragraph 17, 19) this suggests that the tool portion 21 is integrally formed with the bottom wall.  If it could have been construed that Coleman was not explicit in the tool portion being integrally formed, it is then noted that one having ordinary skill in the art would have had a limited number of options for how Coleman’s tool portion was part of the bottom wall, where providing the tool portion integrally would have been an obvious matter of engineering and/or design choice.  Nonetheless, it is further noted that Loden further evidences that it has been known in the art to provide similar shaped projections as integral with a bottom wall of a container (see figure 14, item 126,128; column 4, line 67 to column 5, line 4; column 6, lines 38-39).
Regarding claim 3, in view of Coleman the combination teaches that the projections are pyramidal shaped (see paragraph 16).

Claim(s) 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taylor (US 20200239196) in further view of Inomata (JP 2011073768) and Pankowski (AT 521180).
Regarding claim 8, Taylor teaches that the base can have finger shaped indentations on the bottom wall (see paragraph 51).  This therefore suggests the use of at least a pair of indentations (i.e. recesses).
If it could have been construed that the claim differs from Taylor in specifically reciting, “a pair of spaced finger recesses formed in the bottom wall and configured to be engaged by a user in deforming the at least one sidewall,” then it is noted that Inomata teaches a collapsible that can discharge contents, where the container has a deformable side wall (see figure 10a,10b, item 42) where the bottom wall (figure 10, item 431) includes grooves (433) that can that can be construed as finger recesses formed in the bottom wall. Inomata teaches that the recesses provide strength to the bottom structure to help to uniformly deform the side wall 42 (see paragraph 56 of the machine translation).
Pankowski also teaches collapsible containers, where the base can comprise recesses for facilitating compression (see last four lines of the machine translation on page 7 of 35; figure 2, item 8).  
To thus modify Taylor and to include finger recesses on the bottom wall would have been obvious to one having ordinary skill in the art for facilitating compression and for minimizing difficulties with collapsing of the sidewall, as taught by Inomata and Pankowski.
Regarding claim 9, as the claim does not limit the particular structure of the tool portion, it is noted that the tool portion of the bottom wall can be construed as the flat surface of the bottom wall, such that the combination would have suggested the tool portion extending along the bottom wall between the pair of spaced finger recesses.
Regarding claim 10, the combination suggests a flat bottom wall with finger recesses, and where the flat bottom surface can be construed as the tool portion.  The claim does not limit the particular structure of the tool portion and as such, the combination can be construed to teach a pair of recesses and where the remainder of the bottom wall structure can be construed as the tool portion.  

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taylor (US 20200239196) in view of Longo (US 20200277105).
Regarding claim 12, Taylor teaches multiple containers (see figure 6A-6C).  This can be construed as the package comprising a first container and the first food product, and a second container comprising a second food product, where the first and second containers are detachably connected to each other. Taylor also teaches multi-packs where multiple containers maybe attached to one another by rings 26 (see paragraph 79).
If it could have been construed that this was not the case, then it is noted that Longo teaches containers with deformably sidewalls for collapsing (see the abstract; figure 11a-13) which can be detachably connected to each other so as to provide an assembly that can have multiple food containers together (see paragraph 3) and where the detachably connected containers allow for separation of different foods (see paragraph 9 and 24).  To thus modify Taylor, who already teaches detachably connected containers and multi-packs, and to use a connecting configuration as taught by Longo would have been obvious to one having ordinary skill in the art, based on another conventional expedient for grouping food containers together.

Claims 1-7 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Coleman (US 20040089583) in view of Loden (US 7959346), Willemsen (US 20140263375), and Shin (KR 20100110619).
Regarding claim 1, Coleman teaches a packaged food (see figure 2, figure 3) comprising a container including at least one sidewall (see figure 2 and 3, item 2) and a bottom wall (figure 2 and 3, item 21), which combine to define a storage area, said bottom wall having an integrally formed, tool portion (figure 2 and 3, item 21; paragraph 13, 16) and a food product retained within the storage area (figure 2 and 3, item 52) and in contact with the at least one sidewall.  It is noted that as Coleman teaches that the bowl is a molded bowl (see paragraph 17, 19) this suggests that the tool portion 21 is integrally formed with the bottom wall.  
If it could have been construed that Coleman was not explicit in the tool portion being integrally formed, it is then noted that one having ordinary skill in the art would have had a limited number of options for how Coleman’s tool portion was part of the bottom wall, where providing the tool portion integrally would have been an obvious matter of engineering and/or design choice.  Nonetheless, it is further noted that Loden further evidences that it has been known in the art to provide similar shaped projections as integral with a bottom wall of a container (see figure 14, item 126,128; column 4, line 67 to column 5, line 4; column 6, lines 38-39).
Claim 1 differs from the above combination in specifically reciting “wherein the at least one sidewall is configured to be readily deformably by a hand of a user to reduce a volume of the storage area, and the packaged food product is configured such that reducing the volume of the storage area causes the food product to exit the storage area for further processing with the tool portion.”
It is noted however, that Willemsen teaches a collapsible sidewall (see figure 1, item 10, 20, 30; figures 5 and 6) where the collapsing of the sidewall can be advantageous for the purpose of being able to access/ empty the contents of the container in a metered manner (see paragraph 1).  Shin teaches providing a deformable sidewall to a food container (see figure 7) for the purpose of being able to reduce the waste disposal volume (see page 2, lines 55-59 of the machine translation).  Coleman teaches that the container can be made from flexible materials (see paragraph 17) thus suggesting deformable sidewalls.  Therefore, to modify Coleman in view of Willemsen and Shin and to provide a deformable sidewall as taught by Willemsen and Shin would thus have been obvious to one having ordinary skill in the art, for the purpose of being able to more easily meter out the food in Coleman’s container; as well as for reducing the waste volume due to the sidewall being compressible.
Regarding the limitation of, “the packaged food product is configured such that reducing the volume of the storage area causes the food product to exit the storage area for further processing with the tool portion” it is noted that this is an intended use limitation that the structure taught by the prior art combination would have been capable of performing.
Regarding claim 2, Coleman teaches that the tool portion includes a plurality of spaced projections (see figures 2 and 3), which are seen to be capable of being used for breaking up food after the food is removed from the storage area.
Regarding claim 3, Coleman teaches that the projections are pyramidal shaped (paragraph 16).
Regarding claim 4, Coleman teaches that there is a rim (see figure 1, item 22) around the at least one sidewall, spaced from the bottom wall.
Regarding claim 5, Coleman teaches that the sidewall tapers inward from the rim toward the bottom wall  (see figure 2 and 3).  Willemsen further teaches that there is a tapering from the container rim to the bottom wall for the purpose of being able to deform the sidewall, such that modification of Coleman in view of Willemsen to taper the sidewall from the rim to the bottom wall would have been obvious to one having ordinary skill in the art for achieving the desired collapsibility as taught by Willemsen.
Regarding claim 6, Coleman teaches a tiered sidewall, as shown in figure 2 and 3.  Willemsen further teaches that the sidewall is tiered from the rim toward the bottom (see the figure 4, item 20, 10, 30). 
Regarding claim 7, Coleman teaches the container includes a lid in contact with the rim, the lid sealing the storage area (see figure 1, item 3, 26).
Regarding claim 12, Coleman teaches two containers that are detachably connected to each other (see figure 2).  That is, container in figure 2 on the left side together with support 4 (which can be construed as the second container), is seen to be detachably connected to the first container (figure 2, the container on the right; see paragraph 17 -“The removal and replacement of the bowls is aided by having the bowls with a slightly smaller base…).

Claim(s) 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination, as applied to claim 1 above, which relies on Coleman as the primary reference, and in further view of Inomata (JP 2011073768) and Pankowski (AT 521180).
Regarding claim 8, the claim differs from the combination in specifically reciting, “a pair of spaced finger recesses formed in the bottom wall and configured to be engaged by a user in deforming the at least one sidewall.” 
Inomata teaches a collapsible that can discharge contents, where the container has a deformable side wall (see figure 10a,10b, item 42) where the bottom wall (figure 10, item 431) includes grooves (433) that can that can be construed as finger recesses formed in the bottom wall. Inomata teaches that the recesses provide strength to the bottom structure to help to uniformly deform the side wall 42 (see paragraph 56).
Pankowski also teaches collapsible containers, where the base can comprise recesses for facilitating compression (see last four lines of the machine translation on page 7 of 35; figure 2, item 8).  
To thus modify the combination and to include finger recesses on the bottom wall would have been obvious to one having ordinary skill in the art for facilitating compression and for minimizing difficulties with collapsing of the sidewall, as taught by Inomata and Pankowski.
Regarding claim 9, Coleman teaches that the pyramidal shaped projections extend are within the bounds of the bottom wall.  In view of Inomata the combination suggests recesses at the outermost portions of the bottom wall.  Therefore, the combination teaches that the tool portion extends along the bottom wall between the pair of spaced finger recesses.  
Regarding claim 10, the combination suggests that the bottom wall is formed entirely from the pair of spaced finger recesses and the tool portion.  The claim does not limit the particular structure of the tool portion and as such, the combination can be construed to teach a pair of recesses and where the remainder of the bottom wall structure can be construed as the tool portion.  

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over the combination, as applied to claim 1 above, which relies on Coleman as the primary reference, and in further view of Taylor (US 20200239196)
Regarding claim 11, Coleman teaches that the food can be moist pet food (see paragraph 14 “moist mixture”).  
Claim 11 differs in specifically reciting that the food product is a wet cat food or a wet dog food.
However, Taylor discloses a packaged food product, where the food can be wet or moist pet food (see the abstract) such as wet cat food (see paragraph 3).
To thus modify the combination and to package another conventional type of pet food, such as wet cat food would thus have been obvious to one having ordinary skill in the art as an obvious matter of engineering and or design, based on the particular conventional type of pet food that was desired to be packaged into Coleman’s container.  As Coleman is not seen to be limiting as to the particular animal or food, to thus modify Coleman and to package wet cat food would have been obvious to one having ordinary skill in the art for desirably feeding an animal such as a cat another known form of pet food.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20180118410 discloses recesses in a bottom of a container having a deformable side wall (see figure 14 and 15, annotated below) for minimizing difficulties with the collapsing of the sidewall (see paragraph 130) 

    PNG
    media_image1.png
    550
    694
    media_image1.png
    Greyscale


EP1288137 discloses a food package with integrally formed projections spaced on the bottom wall (figure 9)
FR 2617811 discloses a food package with integrally formed, spaced projections on the bottom wall (figure 2)
FR 2639025 discloses a food package with integrally formed, spaced projections on the bottom wall (figure 1)
KR 200390243 discloses a food package with a deformable sidewall for reducing the package volume for disposal
KR 200419028 discloses a package with a bottom wall comprising spaced projections (see figure 5)
US 20080210697 discloses a food package with a deformable side wall for dispensing purposes (figures and abstract)
US 20090202684 discloses a food package with a deformable side wall for dispensing purposes
US 4422553 (figure 1) and US 4765549 (figure 2, item 12, 20) disclose sealed containers with a tool portion on the bottom wall of the container 
US 5553793 discloses a container with a tool portion integrally formed on the bottom wall (figure 2)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIREN THAKUR whose telephone number is (571)272-6694. The examiner can normally be reached M-F: 10:30-7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VIREN A THAKUR/Primary Examiner, Art Unit 1792